PER CURIAM.
Appellant, Thomas J. O’Connell, the president and major stockholder of a corporation, appeals the denial of a motion to intervene in litigation involving the corporation. We reverse.
Where a party, as here, has demonstrated sufficient equities or other special reasons to justify their participation in the proceedings, intervention should be permitted. Cole v. Glynn, 397 So.2d 996 (Fla. 4th DCA 1981); see also Wags Transportation System v. City of Miami Beach, 88 So.2d 751 (Fla.1956).
The facts of this case, at this posture, dictate that the trial court abused its discretion in denying appellant’s intervention. Concomitantly, we find that equity and the ends of justice require that appellant be permitted to intervene. Accordingly, we reverse and remand.
Reversed and remanded.
GERSTEN and GODERICH, JJ., concur.